Title: From Thomas Jefferson to William Bradford, 26 April 1777
From: Jefferson, Thomas
To: Bradford, William



Sir
Albemarle in Virginia, April 26th. 1777.

I am constrained by the subscribers to your paper in this neighborhood to trouble you with information of the uncertainty with which they seem likely to come. The first mail came about ten days ago open and loose, and containing not more than one paper for any subscriber, and none for several. The papers which came were of three several dates. The last mail, which would have been the second, brought not a single paper. Where the failure happens, we know not; but mean to inquire. In order to do this, it will be essential that you observe our former direction in making up and sealing the mail, as we suppose that it is for want of this circumstance the papers are taken out either by the riders for sale, or by others.
Your punctual attention to this will oblige your customers here as well as, sir, your humble servant,

Th: Jefferson

